 Case 3:19-cv-00928-JPG Document 36 Filed 07/17/20 Page 1 of 2 Page ID #256




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CENTRAL LABORERS’ PENSION, WELFARE
 AND ANNUITY FUNDS,

                Plaintiff,
                                                                 Case No. 19-cv-928-JPG
        v.

 GROUNDWORKS CONTRACTING, INC. and
 JASON RICHTER,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion for default judgment filed by plaintiff

Central Laborers’ Pension, Welfare and Annuity Funds (Doc. 13). The Court further considers

plaintiff’s counsel’s supplemental statement of attorney’s fees, costs, and expenses (Doc. 35).

       The Court originally granted the motion for default judgment, but then the plaintiff noted

that it needed an audit of the defendants’ books to determine the proper amount due. The Court

vacated the default judgment and ordered the defendants to “turn over to the plaintiff their

payroll records for the period of December 1, 2016, to the present for all participants in the

Central Laborers’ Pension, Welfare and Annuity Funds at any time during that period.” Order 2

(Doc. 21). The defendants did not comply with that order. The Court than ordered the

defendants to appear before the Court to show cause why they should not be held in civil

contempt of court for failing to obey the Court’s order to turn over payroll records. Order 2

(Doc. 25). The defendants did not appear as ordered.

       The defendants have been duly served with the summons and complaint. Further, there is

clear and uncontradicted evidence the defendants have failed to comply with the Court’s

unequivocal command to turn over specific payroll records—and failed to make any attempt to
 Case 3:19-cv-00928-JPG Document 36 Filed 07/17/20 Page 2 of 2 Page ID #257




comply with that command. They have also failed to show cause why they should not be held in

civil contempt of court. Accordingly, the Court FINDS the defendants in CONTEMPT of

Court. Nevertheless, in light of the logistical problems presented by body attachment during the

COVID-19 pandemic, the Court declines to issue a writ of body attachment to compel

compliance.

       The plaintiff urges the Court to take further action to obtain access to the defendants’

payroll records so that it can establish the appropriate amount of a default judgment. However,

in light of the defendants’ intransigency and the likelihood that they do not have any substantial

assets to satisfy a larger judgment, the Court declines to conduct further proceedings and will

instead enter default judgment in the amount able to be substantiated by the plaintiff in its

original motion for default judgment, plus reasonable attorney fees, costs, and expenses.

       Accordingly, the Court GRANTS plaintiff’s Motion for Default Judgment (Doc. 13), and

DIRECTS the Clerk of Court to enter judgment in favor of plaintiff Central Laborers’ Pension,

Welfare and Annuity Funds and against defendants Groundworks Contracting, Inc. and Jason

Richter in the amount of:

   •   Six thousand, eight hundred fifty-one dollars and twenty-two cents ($6,851.22) for
       delinquent contributions, liquidated damages, and report form shortages; and

   •   Three thousand, five hundred ninety-four dollars and twenty-five cents ($3,594.25) for
       the plaintiffs’ just and reasonable attorneys’ fees, costs and expenses;

for a total judgment of ten thousand, four hundred forty-five dollars and forty-seven cents

($10,445.47).

IT IS SO ORDERED.
DATED: July 16, 2020

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE

                                                 2
